DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh US 2016/0139463. In view of Song US 2007/0189011.
Regarding claim 1, Oh teaches a reflection sheet (figs. 5-6 and 10 126) stacked on a mounting surface of a light source substrate(122) on which light sources (203) are mounted, the reflection sheet comprising: a reflection layer (126) including a metal thin film, wherein holes (235) are drilled through the reflection layer so that the light sources are exposed therethrough, the reflection layer is divided into divided reflection areas by slits (205), and the holes are formed in the divided reflection areas, respectively.  
Oh does not teach the reflection sheet comprising: an insulating sheet made of an insulating material; and a reflection layer including a metal thin film stacked on the insulating sheet and the insulating sheet in a stacking direction in which the reflection layer is stacked on the insulating sheet.  Song teaches a reflection sheet comprising: an insulating sheet made of an insulating material (fig. 3 145); and a reflection layer including a metal thin film (147) stacked on the insulating sheet and the insulating sheet in a stacking direction in which the reflection layer is stacked on the insulating sheet for .
Allowable Subject Matter
Claims 2-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 2-12, Oh in view of Song teach a lighting device comprising: light sources including pairs of electrodes; a light source substrate including a mounting surface on which the light sources are mounted; and a reflection sheet stacked on the mounting surface of the light source substrate, wherein the reflection sheet includes: an insulating sheet made of an insulating material; and a reflection layer including a metal thin film stacked on the insulating sheet, holes are drilled through the reflection layer and the insulating sheet in a stacking direction in which the reflection layer is stacked on the insulating sheet at positions corresponding to the light sources so that the light sources are exposed therethrough, the reflection layer is divided into divided reflection areas by slits, the holes are formed in the divided reflection areas however the prior art of record does not teach two mounting portions of the light source substrate on which two of the electrodes of corresponding one of the light sources disposed in one of the holes are mounted are projected from different two of the divided reflection areas and exposed through the hole when viewed in plan from a reflection sheet side.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871